Detailed Action

Specification

The disclosure is objected to because of the following informalities:

Paragraph 0015 of the applicant’s specification uses the number 212 to describe a second material and a fastener. Figure 3 shows the second material as element 292. Therefore, paragraph 0015 must amended in order to describe the second material as element 292. Furthermore, the last line of paragraph 0015 describes the first material with the number 209. The first material is shown in figure 3 and in the rest of the specification as element 210. Therefore, the last line of the paragraph must be amended to replace the number 209 with the number 210. 
  Appropriate correction is required.

Objections

Claim(s) 1-18 is/are objected to because of the following informalities:  

In regards to claim 1, the claim recites in line 5 “of an animal”. The limitation of an animal was already defined in line 1. Therefore, line 5 should recite “of [[an]] the animal”  The limitation  Appropriate correction is required.

In regards to claim(s) 2-10 and 17, the claim(s) is/are objected due to its/their dependency on objected claim 1.

In regards to claim 11, line 5 of the claim has the same issues described in the objection of claim 1 above. For this reason, the claim is indefinite. 

In regards to claim(s) 12-14, the claim(s) is/are objected due to its/their dependency on objected claim 11.

In regards to claim 14, the claim recites in line 2 “contact with a skin of the animal”. The limitation  of skin of the animal was already defined in claim 11. Therefore, line 2 of claim 14 should recite “contact with [[a]] the skin of the animal”.

In regards to claim 15, line 6 of the claim has the same issues described in the objection of claim 1 above. For this reason, the claim is indefinite. 

In regards to claim(s) 16 and 18, the claim(s) is/are objected due to its/their dependency on objected claim 15.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in line 1 “monitoring the health of an animal”, in line 4 “combined to the bottom of the housing structure”, in line 5 “to the skin of an animal”. The word “the” in front of the limitation(s) “health”, “bottom” and “skin” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 1 “monitoring [[the]] health of an animal”, line 4 “combined to [[the]] a bottom of the housing structure”, in line 5 “to [[the]] a skin of [[an]] the animal”.

In regards to claim(s) 2-10 and 17, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 5, the claim recites in line 2 “by combining a fourth side of the first layer with a fourth side of the second layer”. The word “the” in front of the limitation(s) “first layer” and “”second layer means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “by combining a fourth side of the first material with a fourth side of the second material”

In regards to claim 7, the claim recites in line 1-2 “to the dimensions of the device”. The word “the” in front of the limitation(s) “dimensions” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “to [[the]] dimensions of the device”.

In regards to claim 10, the claim recites in line 2 “through the opening in the base layer”. The word “the” in front of the limitation(s) “opening in the base layer” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “through the cutout in the base layer”.

In regards to claim 11, lines 1, 4 and 5 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. 

In regards to claim(s) 12-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 11.

In regards to claim 13, the claim recites in line 1 “wherein the base layer of the adhesive patch”, in line 3 “from the bottom side of the base layer” and in line 4 “correspond to the dimensions of the device”. The word “the” in front of the limitation(s) “base layer of the adhesive patch”, “bottom side of the base layer” and “dimensions of the device” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite.

In regards to claim 15, lines 1 and 6 of the claim have the same issues described in the rejection of claim 1 above. For this reason, the claim is indefinite. 

In regards to claim(s) 16 and 18, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 15.

In regards to claim 16, line 6 of the claim has the same issues described in the rejection of claim 5 above. For this reason, the claim is indefinite. 

In regards to claim 17, the claim recites in line 1-2 “attached to the top side of the base layer” and in line 4 “correspond to the dimensions of the device”. The word “the” in front of the limitation(s) “top side” and “dimensions” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 1-2 “attached to [[the]] a top side of the base layer” and line 4 “correspond to [[the]] dimensions of the device”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 2-10 and 16-18 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In regards to claims 2-10 and 17, each of the claim recites in line 1 “the apparatus of claim”. An apparatus was not defined in claim 1. Therefore, the claims fail to include all the limitations of the claim 1. For this reason, the claims are of improper dependent form. The examiner has interpreted each of the claims in the following way in order to advance prosecution: “The adhesive patch of claim”.

In regards to claims 16 and 18, each of the claim recites in line 1 “the apparatus of claim”. An apparatus was not defined in claim 15. Therefore, the claims fail to include all the limitations of the claim 15. For this reason, the claims are of improper dependent form. The examiner has interpreted each of the claims in the following way in order to advance prosecution: “The adhesive patch of claim”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. (US-11,259,501) in view of Whitaker (US-6,550,652) and Vanmarcke (WO-2016/205098).

In regards to claim 1, Espinoza teaches a system for non-invasively monitoring health of an animal [fig. 1, col. 1 L. 19-23]. Espinoza teaches that the system comprises a warning device in direct contact with a skin of the animal [col. 6 L. 23-31 and L. 53-65].
Espinoza teaches that the warning device can be attached to the animal using adhesives [col. 7 L. 3-7]. However, Espinoza does not teach that the adhesives comprise an adhesive patch.
On the other hand, Whitaker teaches an adhesive patch that permits a device to be attached to an animal [fig. 1, col. 1 L. 15-18]. Whitaker teaches that the adhesive patch comprises a housing structure, and adhesive layer and a pocket [fig. 1 element 15 (housing structure), fig. 2a-2c (pocket), fig. 4  element 50 (adhesive layer), col. 5 L. 37-39, col. 6 L. 21-28]. Whitaker teaches that the adhesive layer is combined to a bottom of the housing structure for adhering the housing structure to the skin of the animal [fig. 4, , col. 5 L. 37-45, col. 6 L. 44-46]. Also, Whitaker teaches that the pocket is used for inserting and holding the device [fig. 2c elements 45 (device) and 30 and 35 (pocket)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Whitaker’s teachings of using and adhesive patch to attach the device to the animal in the patch taught by Espinoza because an adhesive patch will permit to attach the warning device to the animal in an easy manner.
The combination of Espinoza and Whittaker teaches that the warning device must be in direct contact with the skin of the animal [see Espinoza col. 6 L. 23-31 and L. 53-65], and that the device can be attached to the animal using the pocket of the adhesive patch [see Whittaker fig. 2c]. However, the combination does not teach that the housing structure comprises an opening in order to permit the device to have direct contact with the skin of the animal.
On the other hand, Vanmarcke teaches that when a device needs to be in direct contact with the skin, the housing structure can comprise an opening in order to permit the device inside the housing structure to be in direct contact with the skin through the opening [fig. 5 elements 55 and 57 (opening), par. 0029 L. 6-10].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Vanmarcke’s teachings of a housing structure to have openings in the patch taught by the combination because it will permit a device that needs to be in contact with the skin to maintain contact with the skin when the device is inserted inside the pocket.
The combination of Espinoza, Whitaker and Vanmarcke teaches that the device is inserted in the pocket and that each layer of the patch under the device comprises openings in order to permit the device to be in contact with the skin [see Whitaker fig. 2C, see Vanmarcke fig. 5]. This teachings means that the pocket is accessible through the opening in the housing structure for inserting and holding a warning device in direct contact with the skin of the animal through the opening.

In regards to claim 2, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 1 above, further teaches that the housing structure further comprises of a base layer comprising a bottom side on which the adhesive layer is attached [see Whitaker fig. 4, col. 6 L. 44-47, see Vanmarcke fig. 5 elements 50 and 70].  

In regards to claim 3, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 2 above, further teaches that the pocket further comprises a first material combined to the base layer and a second material combined to the base layer and partially overlapping the first material [see Whitaker fig. 2a (first material), fig. 2b (second material), fig. 3].  

In regards to claim 4, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 3 above, further teaches that the first and second materials each comprises three sides that are not movable and one side that is movable in order to close the pocket [see Whitaker fig. 2a element 31, fig. 2b element 36, fig. 2c, col. 6 L. 21-28]. This teaching is equivalent to the first material and the second material fixed along three sides to combine the pocket to the base layer because it permits the pocket to be formed and be attached to the base layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify how the first and second materials are attached to the patch and attach them in the way that is claimed because it permits to securely attach the pocket to the patch.  

In regards to claim 5, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 4 above, further teaches that the patch comprises a fastener to selectively close the pocket by combining a fourth side of the first layer with a fourth side of the second layer [see Whitaker fig. 2a element 40, fig. 2b element 40, col. 6 L. 21-28].  

In regards to claim 6, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 2 above, further teaches that the base layer further comprises a top side and a cutout [see Whitaker fig. 3, see Vanmarcke fig. 5 element 50 and 57]. Furthermore, the combination teaches that the pocket is formed by a first material attached to the top side [see Whitaker fig. 3 element 35]. Furthermore, the combination teaches that the first material has openings to permit the device to be in contact with the skin [see Vanmarcke fig. 5 element 110]. This teaching is equivalent to the first material surrounding a perimeter of the cutout such that the pocket is accessible from the bottom side of the base layer because the openings of the first material permit the pocket to be accessible from the bottom side of the base layer. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify how the first material is attached to the patch and attach it in the way that is claimed because it will also permit easy access to the pocket from the bottom side of the base layer.

In regards to claim 7, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 6 above, further teaches that the first material has dimensions that correspond to the dimensions of the device, and wherein the first material is attached to the top side of the base layer and inset from the opening so that the device is held in place between the top side of the base layer and the first material [see Whitaker fig. 2c elements 30 (first material) and 45 (device), fig. 3].  

In regards to claim 8, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 1 above, further teaches that the device further comprises probes that are adapted to be placed in direct contact with the skin of the animal through the opening [see Espinoza col. 6 L. 28-34, see Vanmarcke par. 0030 L. 4-7].

In regards to claim 10, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 6 above, further teaches that the device is in direct contact with the skin of the animal through the opening in the base layer [see Espinoza col. 6 L. 28-34, see Vanmarcke fig. 5, par. 0029 L. 6-10, par. 0030 L. 4-7].  

In regards to claim 11, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claim 1 above, teaches an adhesive patch comprising the elements of the system. Therefore, the combination also teaches the system.

In regards to claim 12, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 2, 3 and 4 above, teaches the claimed limitations.

In regards to claim 13, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 6 and 7 above, teaches the claimed limitations.

In regards to claim 15, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 1, 2 and 6 above, teaches the claimed limitations.

In regards to claim 16, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 3, 4 and 5 above, teaches the claimed limitations.

In regards to claim 17, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 6 and 7 above, teaches the claimed limitations.

Claim(s) 9, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Espinoza et al. (US-11,259,501) in view of Whitaker (US-6,550,652) and Vanmarcke (WO-2016/205098) as applied to claim(s) 8, 12 and 15 above, and further in view of Lee et al. (US-8,714,113).

In regards to claim 9, the combination of Espinoza, Whitaker and Vanmarcke, as applied in claim 8 above, the device comprises a housing for housing a device in communication with the processor for providing an output through the probes in response to a likely action event [see Espinoza col. 6 L. 23-34, col. 7 L. 3-7, see Whitaker fig. 2c element 45].
The combination further teaches that the housing houses a detector for detecting a signal from one or more feeders [see Espinoza col. 3 L. 42-44, col. 11 L. 26-31]. The combination also teaches that the system comprises electronics for receiving a signal from the detector and that the processor is in communication with the detector for determining a likely action event from the signal from one or more feeders [see Espinoza fig. 2 elements 112-116 (electronics) and 118 (processor), col. 3 L. 51-54 (electronics), col. 4 L. 39-43 and col. 5 L. 41-49 (processor)]. However, the combination does not teach that the processor and the electronics are housed on the same housing as the detector and the device.
On the other hand, Lee teaches that the detector, the electronics receiving the signal from the detector, the processor detecting events and the device can be housed in the same housing that is carried by the animal [fig. 2, fig. 4,fig. 6, col. 6 L. 26-33, col. 7 L. 39-47].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Lee’s teachings of housing all the electronic components of the system if a single housing in the patch taught by the combination because it will permit the warning device to be autonomous and be able to detect the events anywhere the animal goes.

In regards to claim 14, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 8 and 9 above, teaches the claimed limitations.

In regards to claim 18, the combination of Espinoza, Whitaker and Vanmarcke, as shown in the rejection of claims 8 and 9 above, teaches the claimed limitations.

Other Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Espinoza et al. (US-2020/0329663) teaches health monitoring system comprising a warning device for an animal [fig. 1 and 2].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685